IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GEMMA PIERCHALSKI AND JOSEPH B.            : No. 215 WAL 2020
ABRAHAM,                                   :
                                           :
                   Petitioners             : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
EDWARD THOMAS,                             :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.